— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lentol, J., at trial; Kreindler, J., at sentencing), rendered January 11, 1982, convicting him of two counts of attempted murder in the second degree and two counts of assault in the first degree, upon a jury verdict, and imposing sentence as a persistent violent felony offender.
Judgment affirmed.
The constitutionality of the persistent violent felony offender statute at issue has been upheld (People v Morse, 62 NY2d 205; People v Aiello, 93 AD2d 864, application for lv to app den 60 NY2d 588; People v Balfour, 95 AD2d 812). Defendant’s remaining contentions have been considered and found to be without merit. Titone, J. P., Bracken, Boyers and Lawrence, JJ., concur.